DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
2a.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  
The claims are replete with features integral to the invention but not in the drawings.
Therefore, the lifting-gear element, sensor system, force sensor system, control device, working device, machine, and pivot-element, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

2b.	The drawings are objected to under 37 CFR 1.83(a) because they fail to specifically show the lifting-gear element, sensor system, force sensor system, control device, working device, machine, and pivot-element, as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Objections: Claims-Minor Informalities
3.	Claims 1 and 18 are objected to due to the following informalities: spelling error(s).  Both claims use the term “as initialisation”.  It is believed the intent is “at initialization”.  Appropriate correction is requested.

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 and 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
4a.	A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). 
In the present instance, independent claim 1 recites the broad recitation “in an unloaded state”, and the claim also recites “i.e. when the working device is empty”, which is the narrower statement of the range/limitation. . The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  The narrow statement shall be afforded no patentable weight.
All claims descendent therefrom are rejected under identical grounds and rationale for similar phrasing and/or dependency.

Independent claim 1 recites the broad recitation “to determine a mass of the payload on the basis…”, and the claim also recites “preferably on the basis”, which is the narrower statement of the range/limitation. . The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  The narrow statement shall be afforded no patentable weight.
Claims 10, 12, 14, and 16 all recite similar “preferably” embodiments, and are likewise rejected under identical grounds and rationale.
All claims descendent therefrom are rejected under identical grounds and rationale for similar phrasing and/or dependency.

Independent claim 9 recites the broad recitation “Method”, and the claim also recites “in particular a method implemented on a control device”, which is the narrower statement of the range/limitation. . The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  The narrow statement shall be afforded no patentable weight.
Independent claim 16 recites similar “in particular” language and is likewise rejected under identical grounds and rationale.
All claims descendent therefrom are rejected under identical grounds and rationale for similar phrasing and/or dependency.

4b.	Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation "the mass of a payload" in the preamble.  There is insufficient antecedent basis for this limitation in the claim.  
Claim 1 also recites the limitation "a mass of a payload" in the final embodiment.  There is insufficient antecedent basis for this limitation in the claim.  
All claims descendent therefrom are rejected under identical grounds and rationale for similar phrasing and/or dependency.

Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-12 and 14-20 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Zhu (US 2014/0107897).
Regarding claims 1, 9, 15, 16, as best understood, Zhu discloses a system, method and machine for determining the mass of a payload moved by a working device of a machine (payload control system and method configured to determine mass of payload; Zhu at abstract), comprising: 
A lifting-gear element (excavator arm comprising linkages that is movable along a path and is designed to move the working device, comprising a stick, boom ,and tool; Zhu at Fig. 1, 0014).
A sensor system that is designed to provide a plurality of machine-status signals which indicate a status of the machine (sensor system provides a plurality of machine state signals indicative of the state of the machine’s linkages; Zhu at 0006).
A force sensor system that is designed to provide a lifting-force signal that indicates a force on the lifting-gear element (a force sensor system configured to provide a linkage force signal indicative of a force on the linkage member, including the torque on the linkage; Zhu at 0006).
A control device (controller 36; Zhu at 0025) that is designed: to use system parameters for load determination from continuous calibration of system parameters (empty bucket calibration cycle repeated until threshold met; Zhu at 0054).
To carry out calibration using the pre-configured parameters as(sic) initialization if unsatisfactory results are achieved (satisfactory results achieved upon number of calibration cycles carried out; Zhu at 0054).
To carry out the calibration in an unloaded state (empty bucket calibration; Zhu at 0054), with automatically predefined stimulation trajectories being used for the machine or instructions being provided to the operator for stimulating the parameters (operator instructed to operate machine along predefined trajectories; Zhu at 0046, 0047).
To log the system statuses using the sensors and to carry out a system identification of this information (logging data from sensors indicative of machine operation; Zhu at 0049, 0050).
To determine a mass of the payload on the basis of identified and/or pre-configured system parameters and system statuses  when the machine is loaded (calculating the theoretical payload in the bucket from calibration data while the bucket is in use and contains a payload; Zhu at 0058, 0059).

Regarding claims 2 and 10, as best understood, Zhu discloses wherein the control device is further designed to receive the machine-status signals from the working device while the working device is being moved on a multi-dimensional track (3D path; Zhu at 0061).

Regarding claims 3, 11, and 17, as best understood, wherein the control device is further designed to carry out a system identification procedure and to determine the mass of the payload at least in part on the basis of said system parameters (mass of payload a function of system parameters; Zhu at 0058, 0059).

Regarding claims 4 and 18, as best understood, wherein the control device is further designed to automatically identify the parameters of the system by using predefined trajectories of the working device, and/or to identify the parameters of the system by instructions being provided to the operator for how the working device is to be moved, in order to stimulate the parameters to be identified (operator instructed to operate machine along predefined trajectories to complete parameters for payload determination model; Zhu at 0046, 0047).

Regarding claims 5, 19, and 20, as best understood, Zhu discloses the system further comprises an actuator operatively connected to the lifting-gear element (orientation of stick, boom, bucket all controlled by separate actuators; Zhu at 0018-0020).

Regarding claim 6, as best understood, Zhu discloses wherein the machine-status signals include an angular position, an angular speed and/or an angular acceleration of the pivot element, the boom element, the stick element and/or the working device (Zhu at 0022, 0033, 0051).

Regarding claim 7, as best understood, Zhu discloses wherein the parameters of the machine system are based at least in part on an inertia and/or a mass of the boom, the stick and the working device (Zhu at 0031).

Regarding claim 8, as best understood, wherein the system parameters are based at least in part on a position of a centre of gravity of the boom element, the stick element and the working device (Zhu at claim 13), the position being arranged in a coordinate system which has its origin in a respectively associated rotating link (Zhu at Fig. 3), and an x axis of the coordinate system being aligned with the rotating links of a current and a following element (Zhu at Fig. 3), a z axis of the coordinate system coinciding with the rotational axis of the rotating link of a current element, and a y axis of the coordinate system being selected such that a right-angled coordinate system results (Zhu at Fig. 3)1.

Regarding claim 12, as best understood and in addition to that which is cited above, Zhu discloses a torque on a rotating link of the lifting-gear element is determined at least in part on the basis of the lifting force and the machine-system parameters are determined at least in part on the basis of the identified torque (Zhu at 0023), wherein, in the method, a torque of the loaded working device is based at least in part on the lifting force of the loaded lifting-gear element, and the mass of the payload, which is based at least in part on the torque of the loaded working device, is determined; and/or the mass of the payload is preferably determined at least in part on the basis of the system parameters (Zhu at 0052-0054, 0057-0059).

Regarding claim 14, as best understood, Zhu discloses wherein a pivot element and a working-device system comprising a boom element, a stick element and the working device are further provided (boom, stick, tool; Zhu at 0018), and the working-device system is positioned differently while the working device is being moved along a three-dimensional track in an unloaded state (operator instructed to operate machine along predefined 3D paths; Zhu at 0046, 0047, 0061).

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Zhu, as cited above, and further in view of Janardhan (US 2009/0139119).
Regarding claim 13, as best understood, Zhu is silent as to wherein the current movement of the working device is evaluated and the estimation of the load mass is displayed only under suitable conditions2.
Janardhan, in a similar invention in the same field of endeavor, teaches displaying the payload mass when the vehicle is loaded (Janardhan at 0036).
It would be obvious to one of ordinary skill in the art at the time of the invention to augment the base invention of Zhu with the display of Janardhan. Doing so would provide a visual indication of the payload mass for the operator and prevent an overload/underload condition, thus improving worker efficiency.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M DAGER whose telephone number is (571)270-1332.  The examiner can normally be reached on M-F 0830-1730.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on 571-272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JONATHAN M DAGER/Primary Examiner, Art Unit 3663                                                                                                                                                                                                        17 May 2022



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 	This embodiment has not been afforded patentable weight because it simply expresses the intended result of a process step positively recited.  See MPEP at 2111.04.
        
        2 “suitable conditions” is an extremely vague term and remains undefined in the specification.